Title: From Alexander Hamilton to Samuel Hodgdon, 13 January 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            NY. Jany. 13th. 1800
          
          I have just received your letter of the eleventh instant—
          Captain Brock commands the detachment which was formerly commanded by Major Bradley. It consists, according to the last return, of two hundred and forty nine men, and the requisition did of Clothing did not appear to me to apply merely to his particular company, but to embrace the whole detachment. You will now be able to judge whether a sufficient supply has been sent on and take your measures accordingly—
          Mr. Hodgdon—
        